Exhibit 10.7




BB&T
GUARANTY AGREEMENT


BRANCH BANKING AND TRUST COMPANY                  Date: June 13, 2019




As an inducement to Branch Banking and Trust Company ("Bank"), to extend credit
to and to otherwise deal with RGC MIDSTREAM, LLC ("Borrower"), and in
consideration thereof, the undersigned (the “Guarantor” and each of the
undersigned Guarantors, jointly and severally, if more than one) hereby
unconditionally guarantees to Bank and its successors and assigns the due and
punctual payment of any and all notes, drafts, debts, ACH obligations and
liabilities, primary or secondary (whether by way of endorsement or otherwise),
of Borrower, at any time, including without limitation, all obligations of
Borrower under any swap / interest rate protection agreements, whether now
existing or hereafter incurred with or held by Bank, together with interest, as
and when the same become due and payable, and whether by acceleration or
otherwise (collectively, the “Obligations”), in accordance with the terms of the
Obligations including all renewals, extensions and modifications thereof. This
Guaranty is a guarantee of payment and not of collection.


The Guarantor hereby subordinates any and all indebtedness of Borrower now or
hereafter owed to the Guarantor to the Obligations, and agrees with Bank that
the Guarantor shall not demand payment of principal or interest from Borrower,
shall not claim any offset or other reduction of the Obligations because of any
such indebtedness and shall not take any action to obtain any of the security
described in and encumbered by the documents evidencing Obligations (“Loan
Documents”); provided, however, that, if Bank so requests, such indebtedness
shall be collected, enforced and received by the Guarantor as trustee for Bank
and shall be paid over to Bank on account of the Obligations, but without
reducing or affecting any manner the liability of the Guarantor under the other
provisions of this Guaranty Agreement.


Guarantor understands and agrees that an Obligation may be accepted or created
with Bank at any time and from time to time without notice to Guarantor and
Guarantor hereby expressly waives presentment, demand, protest, and notice of
dishonor of any such Obligation.
Bank may receive and accept as collateral from time to time any securities or
other property for the Obligations, and may surrender, compromise, exchange and
release such collateral or any part thereof at any time without notice and
without in any manner affecting the obligation and liability of the Guarantor
hereunder. Bank shall have no obligation to protect, perfect, secure or insure
any security interests, liens or encumbrances in any collateral now or hereafter
held for the Obligations.


Notwithstanding anything to the contrary herein, any person that does not
qualify as an Eligible Contract Participant (as defined in the Commodity
Exchange Act, as amended) or otherwise does not qualify as an “indirect
proprietorship” pursuant to the rules of the Commodity Futures Trading
Commission, shall not be deemed a party to any guaranty of any swap agreement
with Bank entered into or modified on or after [October 12, 2012], and shall not
be liable for any swap obligations to Bank arising from such swap agreement. The
foregoing exclusion shall have no effect on any other obligation of such person
to Bank under this Guaranty.


In the event of the occurrence of a “Default” or “Event of Default’ otherwise
relation to the Obligations or evidenced or secured by ay of the other Loan
Documents or relating to the transactions contemplated by the Loan Documents;
all rights powers and remedies available to Bank in such event shall be
non-exclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity. Accordingly, the Guarantor
hereby authorizes and empowers Bank upon the occurrence of Default or Event of
Default under the Note(s) or Loan Documents, at its sole discretion, and except
as otherwise provided herein, without notice to Guarantor, to exercise and cause
to be exercised any right or remedy which Bank may have, including, but not
limited to, judicial foreclosure, non-judicial foreclosure by exercise of power
of sale, acceptance of a deed or assignment in lieu of foreclosure, appointment
of a receiver to collect rents and profits, exercise of remedies against
personal property, or enforcement of any assignment of leases, rents, profits,
accounts and certificates of deposit, or any other security, whether real,
personal or tangible or intangible. At any public or private sale of any
security or collateral for any indebtedness or any part hereof guaranteed
hereby, whether by foreclosure or otherwise, Bank, may in its discretion,
purchase all of any part of such security or collateral so sold or offered for
sale for its own account and may apply against the amount bid therefor the
balance due it pursuant to the Note(s) or any of the other Loan Documents
without prejudice to Bank’s remedies hereunder against Guarantor for
deficiencies or if allowed by applicable law. If the Obligations are partially
paid by reason of the election of Bank, its successors, endorsees or assigns, to
pursue any of the remedies available to Bank or if the Obligations are otherwise
partially paid, then this Guaranty shall nevertheless remain in full force and
effect, and the Guarantor shall remain liable for the entire balance of the
Obligations, even though any rights which Guarantor may have against Borrower
may be destroyed or diminished by the exercise of any such remedy.


This obligation of the Guarantor hereunder shall be a primary and not a
secondary obligation and liability, payable immediately upon demand without
recourse first having been obtained by Bank against the Borrower or any other
guarantor or obligor, and without first resorting to any collateral held by Bank
for the Obligations. The Guarantor hereby waives the benefit of all provisions
of law, for stay or delay of execution or sale of any property or other
satisfaction of judgment against the Guarantor until judgment is obtained
against the Borrower and execution thereon returned unsatisfied, or until it is
determined that the Borrower has no property or assets available for the
satisfaction of the Obligations, or until any other proceedings can be
completed. Guarantor hereby agrees to indemnify Bank for all costs of
collection, including but not limited to the costs of repossession, appraisal,
foreclosure, all attorneys' fees reasonably incurred and all court costs
incurred by Bank should Bank first be required by the Guarantor to resort to any
collateral held by the Bank or to obtain execution or other satisfaction of a
judgment against the Borrower for the Obligations. The Guarantor further agrees
that the Guarantor is responsible for any part of the Obligations which have
been paid by the Borrower to Bank and which the Bank is subsequently required to
return to the Borrower or a trustee for the Borrower in any bankruptcy or
insolvency proceeding. Guarantor agrees that it shall not have any right of
subrogation, reimbursement or indemnity whatsoever, nor any right of recourse to
bank’s collateral for Obligations unless and until all of Obligations of the
Borrower have been paid in full. The Guarantor hereby waives, to the extent
avoidable under any provision of the Bankruptcy Code, any right arising upon
payment by the Guarantor of any obligation under this Guaranty to assert a claim
against the bankruptcy estate of the Borrower.


In addition to the other waivers set forth elsewhere in this Guaranty, the
Guarantor hereby waives and agrees not to assert or take advantage of (a) any
defense that may arise by reason of the incapacity, lack of authority, death or
disability of Guarantor, Borrower, or any other party or entity, or the failure
of Bank to file or enforce a claim against the estate (either in administration,
bankruptcy or any other proceeding) of Borrower or any other party or entity;
(b) any defense based upon the failure of Bank to give notice of the existence,
creation, or incurring of any new or additional indebtedness or obligation or
the failure of Bank to give notice of any action or non-action on the part of
any other party whosoever, in connection with any Obligation, including without
limitation the release of any other guarantor; (c) any defense based upon an
election of remedies by Bank which destroys or otherwise impairs any subrogation
rights of Guarantor to proceed against Borrower for reimbursement, or both; (d)
any defense based upon failure of Bank to commence an action against Borrower or
any other guarantor of the Obligations; (e) any duty of the part of Bank to
disclose to the Guarantor any fact that is may know or hereafter know regarding
Borrower; (f) acceptance or notice of acceptance of this Guaranty by Bank; (g)
as stated above, notice of presentment and demand for payment


ACCOUNT # 9532952317 / NOTE #00003    Page 1 of 3    
1457 VA NB         
    

--------------------------------------------------------------------------------




or performance of the Obligations or performance of any except as otherwise
require in this Guaranty; (h) as set forth above, protest and notice of dishonor
or of default to the Guarantor or to any other party with respect to the
indebtedness or performance of obligations hereby guaranteed; (i) except as
otherwise provided herein, any and all other notices whatsoever to which the
Guarantor might otherwise be entitled; (j) any defense based on lack of due
diligence by the Bank and the collection, protection or realization upon any
collateral securing the Obligations; and (k) any transfer by Borrower of all or
any part of the security for the Obligations.


This Guaranty is unlimited and applies to all indebtedness of Borrower, whether
now existing or hereafter arising, including without limitation all obligations
of the Borrower to Bank in connection with any transfer of funds through the ACH
System.


This Guaranty shall inure to the benefit of Bank, its successors and assigns,
and the owners and holders of any of the Obligations, and shall remain in force
until a written notice revoking it has been received by Bank; but such
revocation shall not release Guarantor from liability to Bank, its successors
and assigns, or the owners and holders of any of Obligations, for any Obligation
of the Borrower which is hereby guaranteed and then in existence or from any
renewals, extensions or modifications thereof in whole or in part, whether such
renewals, extensions or modifications are made before or after such revocation,
with or without notice to the Guarantor. The Guarantor waives presentment,
demand, protest and notices of every kind and assents to any one or more
extensions, modifications, renewals or postponements of the time or amount of
payment or any other indulgences given to Borrower. The Guarantor shall be
responsible for and shall reimburse the Bank for all costs and expenses
(including reasonable attorneys' fees) incurred by the Bank in connection with
the enforcement of this Guaranty or the protection or preservation of any right
or claim of the Bank in connection herewith, including without limitation costs
and expenses incurred by the Bank in connection with its attempts to collect the
Obligations.


The Guarantor hereby represents and warrants to Bank that: (i) this Guaranty is
enforceable against it in accordance with its terms; (ii) the execution and
delivery of this Guaranty does not violate or constitute a breach of any
agreement to which the Guarantor is a party; (iii) there is no litigation,
claim, action or proceeding pending or, to the best knowledge of Guarantor,
threatened against it which would materially adversely affect the financial
condition of Guarantor or its ability to fulfill its obligations hereunder; (iv)
that it has knowledge of the Borrower's financial condition and affairs; and (v)
unless otherwise required in a Loan Agreement, if applicable, as long as any
Obligations remain outstanding or as long as Bank remains obligated to make
advances, the Guarantor shall furnish annually an updated financial statement in
a form satisfactory to Bank, which, when delivered shall be the property of
Bank.


This Guaranty is made in and shall be construed in accordance with the laws and
judicial decisions of the Commonwealth of Virginia. The Guarantor agrees that
any dispute arising out of this Guaranty shall be adjudicated in either the
state or federal courts of Virginia and in no other forum. For that purpose, the
Guarantor hereby submits to the jurisdiction of the state and/or federal courts
of Virginia. The Guarantor waives any defense that venue is not proper for any
action brought in any federal or state court in the Commonwealth of Virginia.


UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, GUARANTOR HEREBY WAIVES THE RIGHT
TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS GUARANTY OR ANY OF
THE LOAN DOCUMENTS EXECUTED BY THE BORROWER IN CONNECTION HEREWITH OR OUT OF THE
CONDUCT OF THE RELATIONSHIP BETWEEN THE BORROWER OR GUARANTOR AND BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO EXTEND CREDIT TO BORROWER.
GUARANTOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS REPRESENTED THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR
RIGHT TO JURY TRIAL PROVISION AND THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR
BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.














                                                                                          


ACCOUNT # 9532952317 / NOTE #00003    Page 2 of 3    


        

--------------------------------------------------------------------------------




GUARANTY SIGNATURE PAGE




Witness the signature and seal of each of the undersigned Guarantor.


    
 
 
 
 


RGC RESOURCES, INC.
 
 
 
 
 
 
 
 
By:
/s/ John S. D'Orazio
(SEAL)
 
 
 
Name:
John S. D’Orazio
 
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
By:
/s/ Paul W. Nester
(SEAL)
 
 
 
Name:
Paul W. Nester
 
 
 
 
Title:
Vice President
 

                            
    














WBD (US) 46655812v4


ACCOUNT # 9532952317 / NOTE #00003    Page 3 of 3    


        